Citation Nr: 9933525	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for back condition.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had service in the Army National Guard from 
February 1977 to March 1987 and in the Army Reserves from 
March 11, 1987 to March 1990.  Of this service, that which 
took place from May 8, 1977 to September 16, 1977 has been 
verified by the National Personnel Records Center (NPRC) as 
having been active duty for training (ACDUTRA).  The periods 
of the remaining service and the types of service for each 
period have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claims of entitlement to service 
connection for a back condition and hearing loss.  The 
appellant submitted a notice of disagreement with that rating 
decision in May 1998.  Subsequently in May 1998, the RO 
issued to the appellant a statement of the case.  The 
appellant's timely substantive appeal was received by the RO 
in June 1998.  A personal hearing was held at the RO in 
September 1998.  In June 1999, there was hearing at the RO 
before the undersigned Member of the Board.

After the June 1999 hearing, the appellant submitted 
additional evidence.  The appellant waived consideration of 
this additional evidence by the RO under 38 C.F.R. 
§ 20.1304(c) (1999).


REMAND

The appellant has claimed that he is entitled to service 
connection for a back condition.  He contends that he 
sustained a back injury during one of his periods of service 
and that the back condition for which he seeks service 
connection originated with that injury.  The appellant 
testified that he was injured in a tank accident while on 
"active duty" at summer camp with the 50th Armored Division 
[of the Army National Guard] in Fort Drum, New York.  His 
testimony indicated that he was uncertain as to the year of 
the accident; he estimated that it was 1981 or 1982.  
However, after the June 1999 hearing, the appellant submitted 
lay statements by several individuals who indicated that they 
served with the appellant during the time in question and 
witnessed the accident and/or its aftermath.  These 
statements suggest that such an accident took place sometime 
in July 1984.  Moreover, service medical records contained in 
the claims file show that in July 1984, the appellant was 
examined and treated for pain involving the coccyx and 
lumbosacral spine and that a possible fresh injury to the 
lumbosacral spine was identified on X-ray.  These medical 
records reflect that the appellant claimed to have lost two 
dental fillings during the accident as well.  The Board notes 
that the medical records of July 1984 state that the reason 
for examination and treatment is an accident sustained by the 
patient "while on active duty."

The appellant also has claimed that he is entitled to service 
connection for hearing loss.  He contends that his hearing 
became impaired during, and as a result of, one or more of 
his periods of service and that the hearing loss for which he 
seeks service connection is a manifestation of the impairment 
sustained in service.  The appellant testified that his 
hearing was damaged in service as a result of acoustical 
trauma produced by his exposure to loud noises.  Available 
service medical records do not indicate a hearing loss during 
service.  Audiometric examination reports dated in 1986 and 
1989 show several elevated decibel thresholds involving the 
right ear, but not to an extent that would constitute 
disability.  See 38 C.F.R. § 3.385 (1999).  The appellant 
testified that a hearing examination was performed at the 
time of his 1990 separation from the Army Reserves as part of 
a general physical examination and that it showed a hearing 
loss, although the testimony does not specify whether this 
involved one or both ears.  He also testified that he was 
discharged in 1990 on account of impaired hearing.  No record 
of a 1990 physical examination or audiometric findings is 
included in the claims file.  Nor does the claims file 
contain any document that can substantiate the appellant's 
contention concerning the reason for his 1990 discharge.

Furthermore, the appellant in his hearing testimony referred 
to having undergone audiometric examination at the University 
of New Mexico in 1990 or 1991, after his separation from 
service.  He maintained that the examination identified 
impaired hearing.  However, the most recent post-separation 
audiometric examination report contained in the claims file 
is one generated by the University of new Mexico Center for 
Otolaryngology and Communicative Disorders in 1994. 

The claims file reveals that the RO attempted to obtain 
verification of the periods of the appellant's service and 
nature of service during each period.  It appears that in 
1991, in connection with another claim that had been filed by 
the appellant, the RO sought such verification not only from 
NPRC but also from the Office of the New Mexico Adjutant 
General.  As noted above, the NPRC verified ACDUTRA from May 
8, 1977 to September 16, 1977.  No other verification of 
periods and types of service appears in the claims file.  The 
claims file contains no response to the RO's inquiry from the 
New Mexico Adjutant General.

Service connection can be awarded for disability resulting 
from performance of "active service."  When the service in 
question does not represent "active duty," see 38 U.S.C. 
§§ 101(21), 38 C.F.R. § 3.6(b), but instead represents 
reserve and/or national guard duty, particular definitions of 
"active service" are to be observed. "Active service" 
includes any ACDUTRA if the individual performing the service 
is disabled from an injury or disease incurred or aggravated 
during the service and any INACDUTRA if the individual 
performing the service is disabled from an injury incurred or 
aggravated during the service.  38 U.S.C. §§ 101(22)-(24), 
1131 (West 1991); 38 C.F.R. §§ 3.6,  3.303(a) (1999).  
Therefore, the periods and nature of the service of a 
claimant if other than "active duty" bear directly on, and 
may limit, his or her entitlement to service connection for 
current disability.  Because reserve and national guard 
service are by definition episodic, careful review of the 
periods of service may be required to assess whether the 
claimant has established in-service incurrence of injury or 
disease and demonstrated a specific link between the in-
service condition and the current claimed disability.  
Furthermore, because entitlement to service connection may 
also depend on whether the service, such as reserve or 
national guard service, constituted ACDUTRA or INACDUTRA, a 
careful review of the nature of the service performed during 
each period may also be required.  See, e.g., McManaway v. 
West, No. 97-280 (U.S. Vet. App. Sept. 29, 1999). 

In order for a claim for service connection of current 
disability to be meritorious, it must first be well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), and must be 
shown by competent evidence.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  In particular, the evidence must show:  a current 
disability; the incurrence (or, in the case of a preexisting 
condition, the aggravation) of an injury or disease during 
service; and a nexus, or causal relation, between the in-
service injury or disease and the current disability.  
Caluza, 7 Vet. App. at 504-06; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (Congress specifically limits 
entitlement to service connection to cases in which injury or 
disease results in a current disability); McManaway 
(competent evidence in support of well-grounded claim).  In 
view of the record at present, the Board cannot determine 
whether the appellant has presented well-grounded claims..

The current record indicates that the appellant's claims for 
benefits are incomplete.  A claim for benefits is incomplete 
if VA has been put on notice of information not in the record 
needed to complete or substantiate the claim, including 
evidence likely to render the claim plausible, or well-
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77-81 (1995).  
In this case, the additional information and evidence that is 
needed includes that concerning:  all the periods of the 
appellant's service and the nature of his service during each 
period; his complete medical and dental evaluation and/or 
treatment during his periods of service, including his 
claimed diagnosis of impaired hearing in connection with his 
1990 discharge from service and any evaluation and/or 
treatment received for his back; his claimed diagnosis of 
impaired hearing by private medical providers in 1990 or 
1991, after his discharge from service in 1990, and any 
hearing evaluations other than the 1994 private evaluation 
now of record; and the alleged in-service tank accident which 
the appellant maintains caused the injuries that have 
produced his claimed current back condition.

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim prior to a 
determination as to whether the claim is well grounded.   38 
U.S.C.A. § 5107(a) (West 1991).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991); Robinette; 
Hicks v. West, 12 Vet. App. 86, 89-91 (1998); Voerth v. West, 
No. 95-904 (U.S. Vet. App. Oct. 15, 1999).  At the same time, 
the claimant has a corresponding duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also 38 
C.F.R. § 3.158 (1999) (where evidence requested in connection 
with a claim is not furnished within one year after the date 
of the request, the claim will be considered abandoned and no 
further action will be taken unless a new claim is received).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to obtain verification of all of the 
appellant's periods of service and the 
nature of the service within each period, 
other than the period from May 8, 1977 to 
September 19, 1977 and the ACDUTRA 
performed therein.  Also, the RO should 
obtain any additional service medical and 
dental records for such verified periods 
of service, including reports of 
quadrennial physical examinations and of 
any examination (including hearing 
evaluation) performed in connection with 
the appellant's final separation from 
service in 1990.  Particular attention 
should be paid not only to the 1990 pre-
separation period, but also to the 
periods of service from 1981-84 and the 
1997 period or periods encompassing the 
claimant's enlistment and initial call to 
duty.  In order to accomplish this 
objective, the RO should contact all 
possible custodians of these records, 
including the National Personnel Records 
Center, the U.S. Army Reserve Personnel 
Center; the New Mexico Adjutant General, 
and other appropriate government and 
military authorities.  All records 
obtained must be associated with the 
claims file.  If clarification is needed 
regarding any of the appellant's periods 
of service or the nature of the service 
performed therein, the RO should contact 
the appellant to request such 
clarification.  If any period of claimed 
service cannot be verified, or if service 
medical or dental records for any period 
of service prove to be unavailable, 
documentation to that effect should be 
included in the claims file.

2.  The RO should ask the appellant to 
identify any possible sources of the 
records and other information enumerated 
in item 1 above and to furnish all 
documentation in his possession relevant 
to same.  Once obtained, all such 
documentation must be associated with the 
claims file.

3.  The RO should ask the appellant to 
identify any pertinent sources of medical 
evaluation and/or treatment excluding the 
private medical records now in the claims 
file, in light of his testimony 
indicating that he underwent audiometric 
testing at the University of New Mexico 
in 1990 or 1991.  The RO should request 
the appellant to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  All 
records obtained must be associated with 
the claims file.  However, the RO should 
advise the appellant that if it is 
unsuccessful in obtaining private medical 
records, the appellant bears the ultimate 
responsibility for their being produced.  
See Voerth.  The RO should advise the 
claimant in writing of the potential 
applicability of 38 C.F.R. § 3.158, 
referred to above, concerning abandoned 
claims.

4.  After the development requested above 
has been completed, the RO should again 
review the appellant's claims.  If either 
or both determinations remain unfavorable 
to the appellant, the RO should furnish 
him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

Thereafter, the appellant and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



